DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 4-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (WO 2007058736, cited in IDS, cited herein with identical US 20080287559), cited in the previous Office Action

In particular, King discloses triblock (TB) copolymers with a weight average molecular weight (Mw) within a range from 1,000 to 200,000 prior to bromination and styrene monomer content within a range of from 5 wt % to 90 wt %, based upon block copolymer weight (see 0043), meeting the corresponding limitations of claims 1 and 15 .
Thus, the content of polystyrene block can be higher than polybutadiene one.  
As an example, King teaches diblock SBC with 60% wt. of styrene block (see Table 1 at 0066, Sample SBC-17), meeting the corresponding limitation of the claim 1, requiring average molar mass of polystyrene block higher than butadiene one is met.
Note that block-copolymer with high total molecular weight (such as about 200000) meets the limitations regarding Mw of each block.
In addition, both Applicant and King determine molecular weight characteristics using GPC method using THF as an eluent. However, King discloses that molecular weight values of SBC are calculated relative to polybutadiene standards (see 0045), while instant Application claims such values relative to polystyrene standards (see claim 1 of instant Application). Therefore, the true (i.e. absolute) Mw values for King's polymer are significantly higher and Applicant's Mw values are lower than ones published.
However, King does not explicitly teach a brominated SBC, where PS block simultaneously has higher Mw values than PB one with claimed molecular weight range of each block. In other words, King teaches copolymers, which meet separate limitations of the claim 1, but does not explicitly disclose SBC, which simultaneously meet all limitations claimed.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see also MPEP 2131.02.

In reference to claims 1 and 4-5, King teaches a triblock copolymer, where K is absent and A is polystyrene.
According to the synthesis conditions (i.e. living polymerization), length of blocks S, BB and AA strictly depends on polymerization time and can be regulated in a broad range. 
Regarding claims 16-17, King teaches a polymer blend comprising a vinyl aromatic polymer and such a flame retardant as the brominated copolymer (see claim 28). 

3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over King as applied to claims 1, 4-5 and 13-17 above, and further in view of Truelsen et al Synthesis by ATRP of triblock copolymers with densely grafted styrenic end blocks from a polyisobutylene macroinitiator, Macromol. Rapid Commun. 21, 98–102 (2000), necessitated by Amendment. 
King teaches examples of brominated PS-BB graft copolymer (see 0030 and 0040). However, the reference does not teach its structure.
Truelsen teaches a synthesis of star block copolymer by bromination of poly(p-methylstyrene)-block-PIBblock-poly(p-methylstyrene) with following polymerization with styrene (see Scheme 1 at page 98). 
Truelsen discloses that a wide range of molecular weights can be achieved. In particular, Mn values can be varied from 71000 to 276000 at narrow molecular weight distribution (MWD) (see Table 1 at page 100 and Table 2 at page 101).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Truelsen’s macroinitiator in synthesis of star-shaped bromibnated polymer, since high molecular weight and narrow MWD can be achieved.   
Allowable Subject Matter

4.    Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art found is represented by King et al (WO 2007058736) (see rejection above).
King fails to teach that Molecular weight of blocks A and K are within the range of 15K-35K.


Response to Arguments

5.	Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicant submits that King does not disclose the molecular weights of the diene or vinylaromatic blocks.
However, the reference teach total molecular weight and rage of ratio between vinylaromatic and polybutadiene blocks. Knowing the parameters above, it is possible to calculate molecular weights of individual blocks in copolymers.

Applicant argues that King does not teach star shaped copolymer.
This is incorrect. King teaches examples of brominated PS-BB graft copolymer (see 0030 and 0040). 
The new reference (i.e. Truelsen) discloses brominated star copolymers with defined structures.

Applicant states that in contrary of asymmetrical block-copolymers claimed, King teaches a symmetrical block-copolymer.
This is incorrect. King teaches a sequential living polymerization of styrene, butadiene and another styrene block in situ, where length of the block regulated by the reaction time. On Examiner’s opinion, it is impossible to form a block-copolymer with exactly the same length of two polystyrene blocks at the conditions above.







6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765